and, if true, would entitle him to relief. Hargrove v. State, 100 Nev. 498,
                502-03, 686 P.2d 222, 225 (1984).
                            First, appellant argues that his counsel was ineffective for
                failing to investigate his competency. Appellant fails to demonstrate that
                his trial counsel's performance was deficient or that he was prejudiced.
                Appellant was evaluated prior to entry of his plea and determined to be
                competent. Counsel also requested that the district court consider
                additional evidence regarding appellant's competency at the sentencing
                hearing, but the district court denied that request. Appellant fails to
                demonstrate a reasonable probability of a different outcome had counsel
                performed further investigation related to his competency because
                appellant failed to show that he did not have the ability to consult with his
                attorney with a reasonable degree of rational understanding and that he
                did not have a factual understanding of the proceedings against him.                  See
                Melchor-Gloria v. State, 99 Nev. 174, 179-80, 660 P.2d 109, 113 (1983)
                (citing Dusky v. United States, 362 U.S. 402, 402 (1960)). Therefore, the
                district court did not err in denying this claim without conducting an
                evidentiary hearing.
                            Second, appellant argues that his counsel was ineffective for
                failing to hire an expert to evaluate his mental health during the crime to
                show that appellant had a reasonable belief that the victim had consented
                to the sexual activity. Appellant fails to demonstrate either deficiency or
                prejudice as he does not provide any information as to what a mental
                health evaluation regarding appellant's mental state at the time of the
                crime would have revealed, and bare claims are insufficient to
                demonstrate a petitioner is entitled to relief.   See Hargrove, 100 Nev. at
                502, 686 P.2d at 225. Therefore, the district court did not err in denying
                this claim without conducting an evidentiary hearing.
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                                                                        '41 r-M5'.:R7r,r4fEt   ;AMT77t ''''-'="r•A
                                                                                                          -
                              Third, appellant argues that his counsel failed to file a direct
                appeal despite appellant's expression of dissatisfaction with his conviction.
                We conclude that the district court erred in denying this claim without
                conducting an evidentiary hearing. There were sufficient allegations in
                appellant's petition and in the record to show that appellant had
                expressed dissatisfaction with his conviction during the sentencing
                hearing. Expression of dissatisfaction with the conviction may require
                counsel to file a direct appeal. See Toston v. State, 127 Nev. „ 267
                P.3d 795, 800-01 (2011). Therefore, an evidentiary hearing is necessary to
                ascertain whether counsel and appellant discussed proceeding to a direct
                appeal and whether appellant declined to proceed after such discussion.
                Accordingly, we reverse the district court's denial of this claim and
                remand for an evidentiary hearing on this claim.' Accordingly, we
                              ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART AND REMAND this matter to the
                district court for proceedings consistent with this order.




                                                                         J.
                                          Hardesty



                Parraguirre




                      'If the district court determines that appellant was deprived of a
                direct appeal, the district court should provide the remedy set forth in
                NRAP 4(c).

SUPREME COURT
        OF
     NEVADA

                                                       3
(0) 1947A
                  cc: Hon. Brent T. Adams, District Judge
                       Story Law Group
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




  SUPREME COURT
          OF
       NEVADA
                                                    4
  (0) 1947A


EL_                                                         .,74111'
                                                                  7